DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1 – 10, 12 – 13 and 15 – 21 (renumbered 1 – 19) are allowed.
The following is an examiner’s statement of reasons for allowance:
Mizoguchi et al. (U.S. Patent No. 6,084,555) teach providing a rigid structural frame (Figure 1, Element 2); forming an inner optical assembly (Elements 20 - 25) by assembling optical components (Elements 20 - 25) to the structural frame (Element 2) including at least one micro-display (Element 25) configured to generate an image, and at least one reflective optical component (Element 23) configured to direct the image to a user’s eye (Element A); and assembling an outer frame (Element 16) to the inner optical assembly (Elements 20 - 25) to provide protection for the optical components (Elements 20 - 25) and customization of the head-mounted display for the user, the outer frame (Element 16) separate from (Seen in Figure 1) the rigid structural frame (Element 2), the assembling including receiving the structural frame (Element 2) into the outer frame (Element 16) and non-adjustably securing the outer frame (Element 16) to the structural frame (Element 2).
Buchon et al. (U.S. PG Pub 2009/0268287) teach wherein the rigid structural frame (Figure 1, Elements 2 and 4) defines one or more first datums (Figure 
Magyari et al. (WO 2011/062591) teach the structural frame (Figure 2, Element 40) and the outer frame (Element 10) sufficient to maintain the accurate and dimensionally stable optical alignment of the at least one reflective optical component (Element 30) and the at least one micro-display (Element 20).
However, the prior art of record fails to teach at least the limitation “forming an inner optical assembly by assembling optical components to the structural frame including at least one micro-display configured to generate an image, and at least one reflective optical component configured to direct the image to a user’s eye, wherein the rigid structural frame defines one or more first datums and one or more second datums, wherein assembling the optical components to the rigid structural frame includes: engaging portions of the at least one reflective optical component to the one or more first datums in order to facilitate accurate and dimensionally stable .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625